Citation Nr: 0213382	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant retired from the U.S. Navy in April 1964 after 
20 years of active service; his service from April 1948 to 
April 1964 is verified, with two years of prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
asbestosis.  In May 2001, the Board remanded the claim for 
additional evidentiary development and action in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  


FINDING OF FACT

The veteran does not have asbestosis or an asbestos-related 
disease related to his active military service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)); 38 C.F.R. §§ 3.150(a), 3.151(a) (2001).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
October 1970.  Accordingly, when he later submitted 
statements seeking service connection for asbestosis, this 
informal claim did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2001).  There is no 
issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant August 1999 and February 2000 letters informing 
him of the requirements for showing service connection and 
that he could submit additional evidence concerning the 
appeal.  In a June 2000 statement of the case, the RO told 
the appellant of the criteria for proving service connection 
and the evidence considered in evaluating the claim.  
Following the Board's May 2001 remand, the RO sent the 
appellant December 2001, January 2002, and March 2002 letters 
discussing the evidence required and the assistance VA could 
provide.  The June 2002 supplemental statement of the case 
listed the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The Board, in its May 2001 remand, directed the RO to ask the 
appellant to complete necessary releases for any medical 
professional or facility that had treated him for his 
disabilities, which the RO did by March 2002 letters.  
Records from these facilities were received March and June 
2002.  The Board directed the RO to ask the appellant to 
provide the complete name and address of his employer, so 
that it could contact the appellant's employer to verify the 
length and nature of his employment.  The appellant provided 
VA Form 21-4192 (Request for Employment Information), but did 
not include the employer's address.  The RO asked the 
appellant to provide that address in a March 2002 letter, but 
the appellant did not respond.  The Board directed the RO to 
have the appellant provide information regarding any legal 
proceedings that he was involved in concerning asbestos 
exposure.  The appellant provided a copy of a July 1998 
letter from his attorney discussing the proceeds from a 
settlement of asbestosis litigation involving a previous 
employer.  The Board directed the RO to obtain from the 
appellant releases for information from two private 
physicians.  These releases were obtained and copies of 
records from these physicians were received in March and June 
2002.  The appellant has not identified any other sources of 
treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  As directed by the Board's May 
2001 remand, the RO afforded the appellant a VA examination 
in February 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  As discussed in the June 2002 
SSOC, the RO has evaluated the development of the claim in 
light of the VCAA's requirements, including citation to 
implementing regulations.  The Board herein determines that 
these requirements have been met. 


II.  Analysis

The claimant seeks to establish service connection for 
asbestosis.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part VI, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1, Part VI, 7.21(c) (October 3, 1997).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).  

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The evidence pertinent 
to this aspect of the claim includes the following:

? VA examination in April 1997 showed a diagnosis of 
asymptomatic bronchitis, and chest x-ray findings of 
slight peribronchial thickening in the lower lung 
fields and no recent appearing infiltrate in either 
lung.  

? Private clinical records received in March 2002 
included indications of bronchitis in November 1992, 
April 1998, and April 1999, and of an upper respiratory 
infection in September 2000.  A chest x-ray in November 
1992 showed no acute pulmonary infiltrates.  Clinical 
entries showed the lungs as clear in May 1994, in 
January 1996, in April, November, and December 1997, in 
January and February 1998, in July 1999, in March and 
May 2000, and in April 2001.  An x-ray in January 2002 
showed mild changes in the right lower lung field that 
appeared fibrotic in nature, but that did not appear to 
be an acute infiltrate, which indicated chronic lung 
disease without an acute process identified.  

? Private clinical records received in September 1999 and 
June 2002 included a private physician's October 1998 
report, which reported an impression of mild asbestosis 
and asbestos-related pleural disease.  This conclusion 
was based on x-ray reports the physician stated showed 
stable interstitial thickenings.  It is significant to 
note that the physician discussed the appellant's 
claimed asbestosis exposure as occurring at an 
industrial firm, rather than the U.S. Navy.  In 
subsequent records dated through April 2001, the 
physician discussed bronchitis and a "history of 
asbestos exposure," but did not diagnosis an asbestos-
related disease.  

? VA examination in February 2002 included a chest x-ray 
that showed no significant abnormality.  Examination 
revealed no respiratory distress and clear lungs to 
auscultation and percussion.  The examiner initially 
diagnosed chronic bronchitis with mild chronic 
obstructive disease.  After reviewing normal breathing 
studies and the x-ray report, the examiner diagnosed 
bronchitis without evidence of asbestosis.  

This medical evidence includes one diagnosis of an asbestos-
related disease.  The VA examinations in April 1997 and 
February 2002 showed bronchitis and chronic obstructive 
pulmonary disease.  The February 2002 report specifically 
excluded asbestosis from the diagnosis.  Similarly, the 
private clinical records from November 1992 to January 2002 
showed bronchitis, upper respiratory disease, and mild 
changes in the right lower lung field that appeared fibrotic 
in nature.  The private physician's October 1998 report did 
include an impression of mild asbestosis and asbestos-related 
pleural disease.  The more recent VA examination in February 
2002, though, which specifically excluded asbestosis as a 
current disease process, along with the private treatment 
records in 1999 through 2001 that failed to identify an 
asbestos-related disease, outweigh the October 1998 report 
and its conclusion.  The preponderance of the evidence is 
against finding a current asbestos-related disease.

Furthermore, even if the one diagnosis of "probable mild 
asbestosis" is correct, the private doctor who made that 
diagnosis noted that x-rays did not show any significant 
abnormality of the lungs.  Furthermore, that doctor, 
associated with the Pensacola Lung Group, associated the 
probable asbestosis with the veteran's work for 10 months at 
an asbestosis plant, in which the veteran reported that he 
worked with asbestosis material in cotton-like strands that 
was trucked in, that he worked with a simple mask for 
protection, and that he was coated with a white powder at the 
end of each day, which he could brush from his clothing and 
blow from his nose.  In making his diagnosis, the doctor 
found this industrial asbestos exposure to be significant.  
The appellant claims exposure to asbestos aboard U.S. Navy 
ships and at several shore stations where he was constantly 
exposed to asbestos and asbestos dust.  These assertions of 
constant exposure to asbestos in the Navy are not supported 
in the record.  Even considering that some asbestos exposure 
may have occurred in the Navy, the only doctor to have 
diagnosed asbestos-related disease did not associate it with 
Navy exposure, but to significant post-service industrial 
exposure.  Thus the preponderance of the evidence is against 
associating any asbestos-related disease to service.


ORDER

Service connection for asbestosis is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

